Exhibit 10.34

Form of

THE PAYMENT OF PRINCIPAL AND INTEREST ON THIS NOTE IS SUBJECT TO CERTAIN
SUBORDINATION PROVISIONS SET FORTH IN SECTION 10 HEREOF. THIS NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY COMPARABLE STATE
SECURITIES LAW.

PROMISSORY NOTE

$                    

    February     , 2008     Fairport Harbor, Ohio

FOR VALUE RECEIVED, the undersigned OURPET’S COMPANY (the “Maker”), having a
principal address of 1300 East Street, Fairport Harbor, Ohio, 44077, hereby
promises to pay to the order of                                           (the
“Holder”), the principal amount of                                          and
00/100 Dollars ($            ), together with interest at the prime rate as
printed in the Wall Street Journal for such business day (“Prime”), plus two
percent (2%) per annum, payable as set forth below:

1. This Promissory Note (the “Note”) was issued in connection with the execution
a loan made pursuant to a certain Contribution Agreement dated February 7, 2008
(the “Contribution Agreement”), by and among the Maker, the Holder and other
named parties thereto (the “Other Loan Parties”).

2 Payment of the outstanding principal balance and all outstanding accrued
interest shall be made no later than twenty-four (24) months from the date of
this Note as set forth above; provided, however, the outstanding principal
balance and all outstanding accrued interest may be subject to conversion into
certain other securities pursuant to the terms and conditions set forth in the
Contribution Agreement.

3. All payments on or in respect of this Note shall be made by check (unless
otherwise agreed by the Maker) to the Holder at
                                                              or, at the option
of the Holder, at such other place and time as the Holder may, at any time or
from time to time, designate to the Maker in writing.

4. The Maker may, at any time or from time to time, prepay all or any part of
the amounts due hereunder without any premium or penalty; provided, however,
that the Maker shall not make any such prepayment hereunder without prepaying,
on a pari passu basis, amounts due under each note outstanding to the Other Loan
Parties issued pursuant to the Contribution Agreement.

5. Absent an express waiver by the Holder or any agreement to modify the due
date, if Maker fails to pay any amount required to be paid pursuant to this Note
when it becomes due and payable, and such default continues for a period of
fifteen (15) business days after Maker’s receives notice of such default, then
any remaining unpaid principal shall be subject to the interest rate of Prime
plus five percent (5%) per annum from the due date until the amounts due
hereunder are paid in full.



--------------------------------------------------------------------------------

6. If the Company becomes insolvent, and such insolvency leads to the
appointment, whether voluntary or involuntary, of a receiver or trustee for any
property of the Company, then the payment obligations owed under this Note, to
the extent not already paid, shall automatically become due and payable.

7. Any demand or notice hereunder may be made by delivering the same to the
address set forth in the first paragraph of this Note, or by mailing the same by
regular U.S. mail, postage prepaid, to said address, with the same effect as if
delivered in person.

8. In the event this Note is placed in the hands of an attorney for collection,
or suit is brought on the same, then the Maker agrees to pay all attorneys’ fees
and collection costs, including all out-of-pocket expenses, incurred by the
Holder.

9. No extension of time for payment of all or part of the amount owed under this
Note at any time shall affect the liability of the Maker. The failure of the
Holder to exercise any of its rights hereunder shall not constitute a waiver of
the same or of any other right in that or any subsequent instance.

10. Notwithstanding anything in this Note or under any other agreement to the
contrary, the obligations of Maker in respect of this Note will be subordinate
and junior in right of payment to any and all existing and future superior
indebtedness, including, without limitation, all of Maker’s existing and future
indebtedness to First Merit Bank, N.A. (or any successor lender) provided that
such future superior indebtedness shall be limited to conventional bank and
working capital financing (the “Superior Indebtedness”); provided that regularly
scheduled payments of principal and interest hereunder shall be permitted by
Maker’s lenders at all times other than during the continuation of a payment
default under the Superior Indebtedness. Any delay in any payment under this
Note resulting from the restrictions set forth in this Section shall not result
in a default hereunder, and Holder agrees not to seek any remedies against Maker
or otherwise with respect to Maker’s failure to pay to the extent such failure
to pay is as a result of such restrictions. Notwithstanding anything to the
contrary herein, Maker shall not enter into any future subordinated debt
financing without the consent of the Holder, which consent may be imputed so
long as such indebtedness is created through investment by third party investors
in connection with the current round of financing for the purpose of funding
litigation expenses and related matters in an amount not to exceed One Million
Five Hundred Thousand Dollars ($1,500,000), inclusive of funding provided by the
Holder as evidenced by this Note.

11. No modification or amendment of this Note shall be valid unless made in
writing and signed by the parties hereto. The failure of Holder to exercise any
of its rights hereunder shall constitute a waiver of the same and of any other
right in that or any subsequent instance. No extension of time for payment of
all or part of the amount owed under this Note at any time shall affect the
liability of the Maker.

12. The provisions hereof shall inure to the benefit of, and shall be binding
upon, the Holder, the Maker and their respective representatives,
administrators, successors and assigns.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has executed and delivered this Note on the date
first set forth above.

 

OURPET’S COMPANY By:  

 

  Dr. Steven Tsengas, President

 

3